Citation Nr: 0820667	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  06-29 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased disability rating for 
degenerative disc disease, lumbar spine, L4-L5, and minimal 
hypertrophic changes, thoracic spine, currently evaluated as 
10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1963 to March 
1983, including service in the Republic of Vietnam.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Buffalo, New York Department of Veterans Affairs (VA) 
Regional Office (RO).

In an August 1983 rating decision, the Roanoke, Virginia RO 
granted service connection for degenerative disc disease, 
lumbar spine, L4-L5, and minimal hypertrophic changes, 
thoracic spine, and assigned a 10 percent rating, effective 
April 1, 1983.  This rating decision was not appealed.

Thereafter, the veteran's file was transferred to the RO in 
Buffalo, New York.

The veteran filed the present increased rating claim in May 
2005.  In its December 2005 rating decision, the Buffalo RO 
denied an increased rating and continued the 10 percent 
rating for the veteran's back disability.  The veteran has 
perfected his appeal with regard to that issue.

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in May 2008.  A transcript 
of that hearing is associated with the claims file.  From the 
date of the hearing, the record was held open for 30 days in 
order to allow for the submission of additional evidence for 
consideration.  Additional evidence was submitted later in 
May 2008, accompanied by a waiver of initial RO 
consideration.  This evidence will be considered by the Board 
in adjudicating this appeal.  See 38 C.F.R. § 20.1304 (2007).

The record raises a claim of entitlement to service 
connection for left hip pain as secondary to the veteran's 
service-connected back disability.  See Travel Board Hearing 
Transcript at pages 4, 6.  However, this additional claim has 
not been adjudicated by the RO.  Therefore, it is referred to 
the RO for appropriate development and consideration.

For reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required.


REMAND

For an increased rating claim, section § 5103(a) requires, at 
a minimum, that: (1) VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening on the claimant's employment and daily life (such 
as a specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes; and (4) the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

The most recent VA spine examination report associated with 
the claims file is dated in October 2005, nearly three years 
ago.

At his May 2008 Video Board hearing, the veteran testified 
that, for the past year, his back disability has caused him 
to experience an increasing level of pain during certain 
postures, such as when he stands up or sits down.  See Video 
Board Hearing Transcript at page 3.  He also stated that, in 
the last two months, the pain has been so severe that he has 
started to self-medicate with Tylenol.  See id. at pages 3-4.  
The veteran went on to testify that he sees a doctor at the 
VA for a general medical examination every six months.  See 
id. at pages 5, 9-10.

In view of the fact that almost three years have passed since 
the veteran's October 2005 VA spine examination, and in light 
of the veteran's testimony at his May 2008 Video Board 
hearing, the Board has determined that a new VA spine 
examination is warranted in order to fully and fairly 
evaluate the veteran's claim for entitlement to an increased 
disability rating for his back disability.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran and 
his representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).

The letter should explain what, if any, 
information and (medical and lay) 
evidence not previously provided to VA 
is necessary to substantiate the claim.  
The letter should indicate which 
portion of the evidence, if any, is to 
be provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter 
should also request that the veteran 
provide any evidence in his possession 
that pertains to the claim.

In addition, the letter should contain 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Finally, the letter must notify the 
veteran that, to substantiate his 
increased rating claim: (1) he must 
provide, or ask VA to obtain, medical 
or lay evidence demonstrating a 
worsening or increase in severity of 
the disability and the effect such 
worsening has on the claimant's 
employment and daily life; (2) if the 
Diagnostic Code under which the 
claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating 
a noticeable worsening or increase in 
severity of the disability and the 
effect such worsening has on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result), the Secretary must provide at 
least general notice of that 
requirement to the claimant; (3) should 
an increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes; and 
(4) examples must be provided of the 
types of medical and lay evidence that 
the claimant may submit (or ask VA to 
obtain) that are relevant to 
establishing entitlement to increased 
compensation.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his service-
connected back disability at any time 
since May 2004.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA spine examination to 
determine the current nature and severity 
of his service-connected back disability.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All appropriate 
tests, studies, and X-rays should be 
performed, and all findings must be 
reported in detail.  The report should 
set forth all objective findings 
regarding the thoracolumbar spine, 
including complete range of motion 
measurements.  The examiner must indicate 
whether there is any muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour.  
The examiner must comment on the 
existence of any functional loss due to 
pain, weakened movement, excess 
fatigability, incoordination, and painful 
motion or pain upon use of the 
thoracolumbar spine.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  A 
complete rationale for any opinion 
expressed should be provided.  If the 
examiner diagnoses more than one separate 
and distinct disability pertaining to the 
veteran's thoracolumbar spine, then the 
examiner must provide testing, objective 
findings, and opinions for each 
disability separately.

4.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must readjudicate the veteran's claim on 
the merits.  If any determination remains 
adverse to the veteran, then he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
should be afforded a reasonable period of 
time within which to respond thereto.


The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

